Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 1 of 20 PageID 8821




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

    ANGELA DEBOSE,

            Plaintiff,

    v.                                          CASE NO. 8:15-cv-02787-EAK-AEP

    UNIVERSITY OF SOUTH FLORIDA
    BOARD OF TRUSTEES, and
    ELLUCIAN COMPANY, L.P.,

            Defendants.
                                         /

                  DEFENDANT'S MOTION FOR JUDGMENT AS A MATTER
                   OF LAW OR, IN THE ALTERNATIVE, FOR NEW TRIAL

           Defendant University of South Florida Board of Trustees ("USFBOT"), by and

    through its undersigned counsel and pursuant to Rule 50(b) of the Federal Rules of

    Civil Procedure, hereby renews its Rule 50(a) motion made at the close of plaintiff’s

    proof and renewed at the close of all proof. Pursuant to Fed.R.Civ.P. 59, defendant

    USFBOT moves in the alternative for a new trial. The grounds upon which the instant

    motion is based are set forth in the following Supporting Memorandum of Law.

                           SUPPORTING MEMORANDUM OF LAW

                                                  I.

                               APPLICABLE LEGAL STANDARD

            A party is entitled to judgment as a matter of law “if there is no legally sufficient

    evidentiary basis” for a reasonable jury to find for a plaintiff on a material element of

    his or her cause of action. Fed.R.Civ.P. 50; Christopher v. Florida, 449 F.3d 1360,



    TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 2 of 20 PageID 8822




    1364 (11th Cir 2006); Pickett v. Tyson Fresh Meats, Inc., 420 F.3d 1272, 1278 (11th

    Cir. 2005).

            “Motions for directed verdict and for judgment notwithstanding the verdict need

    not be reserved for situations where there is a complete absence of facts to support a

    jury verdict.” Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1230 (11th Cir. 2001).

    “There must be a substantial conflict in the evidence” to support a jury question.

    Silvera v. Orange County School Board, 244 F.3d 1253, 1258 (11th Cir 2001). See

    also Abel v. Dubberly, 210 F.3d 1334, 1337 (11th Cir. 2000) (“a substantial conflict in

    the evidence is required before a matter will be sent to the jury”). Instead, judgment

    as a matter of law under Rule 50 should be granted where “the evidence is so

    weighted in favor of one side that one party must prevail as a matter of law.”

    Thosteson v. United States, 331 F.3d 1294, 1298 (11th Cir. 2003); see also Bishop v.

    City of Birmingham Police Department, 361 F.3d 607, 609 (11th Cir. 2004).

            Rule 59—governing motions for new trial—provides a less stringent standard

    than motions filed under Rule 50(b). A new trial may be granted “for any reason

    recognized at common law, even where there is substantial evidence supporting the

    verdict.” George v. GTE Directories Corp., 195 F.R.D. 696, 701 (M.D. Fla. 2000).

    Under this standard, the court must determine if the verdict is against the clear weight

    of the evidence or, if sustained, will result in a miscarriage of justice. Id.

            In determining whether a new trial is warranted, the trial court is free to

    weigh the evidence independently.           McGinnis v. American Home Mortgage

    Servicing, Inc., 817 F.3d 1241, 1254-55 (11th Cir. 2016); Williams v. City of



                                                 2
    TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 3 of 20 PageID 8823




    Valdosta, 689 F.2d 964, 973 (11th Cir. 1982). The trial court "is to view not only

    that evidence favoring the jury verdict but evidence in favor of the moving party as

    well." McGinnis, 817 F.3d at 1255, quoting Williams, 689 F.2d at 973.

                                                 II.

                                          ARGUMENT

    A.      DeBose Failed To Establish A Condition Of Suit

           Title VII requires a plaintiff to file a charge of discrimination and receive a Notice

    of Right to Sue from the EEOC as a condition of suit. Forehand v. Florida State

    Hospital at Chattahoochee, 89 F.3d 1562 (11th Cir. 1996); H & R Block v. Morris, 606

    F.3d 1285, 1295 (11th Cir. 2010). Similarly, in order to bring a claim under the Florida

    Civil Rights Act (“FCRA”), a plaintiff must first file a charge of discrimination with the

    Florida Commission on Human Relations and exhaust the administrative remedies

    required by the FCRA. Sunbeam Television Corp. v. Mitzel, 83 So.3d 865, 873-74

    (Fla. 3d DCA 2012).

           Title VII's procedural requirements are not to be relaxed for pro se litigants. See

    Baldwin County Welcome Center v. Brown, 466 U.S. 147, 152, 104 S.Ct. 1723, 80 L.

    Ed. 2d 196 (1984) (“[p]rocedural requirements established by Congress for gaining

    access to federal courts are not to be disregarded by Courts out of a vague sympathy

    for particular litigants"); Mohasco v. Silver, 447 U.S. 807, 826, 100 S.Ct. 2486, 65 L.

    Ed. 2d 532 (1980) ("[i]n the long run, experience teaches that strict adherence to the

    procedural requirements specified by the legislature is the best guarantee of

    evenhanded administration of the law").


                                                 3
    TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 4 of 20 PageID 8824




           Here, the parties’ Joint Pretrial Statement expressly stated that an issue of fact

    to be resolved at trial was whether Debose satisfied all conditions precedent to suit.

    [Doc. 361, p. 25]. Notwithstanding that fact, DeBose failed to introduce any evidence

    that she filed a charge of discrimination alleging retaliatory termination or that she

    received a Notice of Right to Sue on her termination claim. As such, DeBose failed to

    prove that she satisfied all conditions precedent to suit and, therefore, judgment as a

    matter of law should be entered for USFBOT.

    B.      DeBose Did Not Present Sufficient Evidence On Her Retaliation Claim
            To Reach the Jury

            To establish a prima facie case of retaliation under Title VII 1, DeBose was

    required to show: 1) she engaged in protected activity; 2) she suffered an adverse

    employment action; and 3) there is a causal link between her protected activity and

    the adverse action. Weeks v. Harden Mfg. Corp., 291 F.3d 1307, 1312 (11th Cir.

    2002); Gupta v. Florida Board of Regents, 212 F.3d 571, 587 (11th Cir. 2000).

            If DeBose established a prima facie case of retaliation, the burden shifts to

    USFBOT to provide a legitimate, non-retaliatory reason for the adverse action.

    E.E.O.C. v. Reichhold Chemicals, Inc., 988 F.2d 1564, 1571-72 (11th Cir. 1993).

    Once USFBOT provided such a reason, the burden then shifts back to DeBose to

    prove, by a preponderance of the evidence, that USFBOT’s reason was not a true

    reason, but merely pretext for retaliation. Meeks v. Computer Associates Int’l., 15

    F.3d 1013, 1019 (11th Cir. 1994). Pretext means more than inconsistency; pretext is


    1 Retaliation claims under the FCRA follow the Title VII analysis. Harper v. Blockbuster Entertainment

    Corp., 139 F.3d 1385, 1389-90 (11th Cir. 1998).


                                                      4
    TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 5 of 20 PageID 8825




    “’a lie, specifically a phony reason for some action.’” Brown v. Sybase, Inc., 287

    F.Supp.2d 1330, 1340 (S.D. Fla. 2003), quoting Silvera v. Orange County School Bd.,

    244 F.3d 1253, 1261 (11th Cir. 2001). Whether the reason provided by USFBOT for

    terminating DeBose was a pretext for retaliation, must be established by DeBose

    through “significantly probative evidence.” Johnson v. Atlanta Indep. Sch. Sys., 137

    Fed. Appx. 311, 315 (11th Cir. 2005); Clark v. Coats & Clark, Inc., 990 F.2d 1217, 1228

    (11th Cir. 1993) (citations omitted).

            Importantly, DeBose could not meet her burden "by simply quarreling with the

    wisdom of that reason." Wood v. Calhoun Cty. Fl., 626 Fed. Appx. 954, 956 (11th

    Cir. 2015), quoting Chapman v. Al Transp., 229 F.3d 1012, 1030 (11th Cir. 2000)

    (en banc). “The inquiry into whether an employer's proffered reasons were merely

    pretextual centers on the employer's beliefs, not the beliefs of the employee or

    even objective reality." Lopez v. AT&T Corp., 457 Fed. Appx. 872, 874 (11th Cir.

    2012); Alvarez v. Royal Atlantic Developers, Inc., 610 F.3d 1253, 1266-67 (11th

    Cir. 2010), Barsorian v. Grossman Roth, P.A., 572 Fed. Appx. 864, 869 (11th Cir.

    2014) ("[e]ven a showing that the employer fired the employee on the basis of an

    incorrect assessment is insufficient, for if the employer honestly but mistakenly

    believed it had accurate information, then its decision to terminate the employee

    was not discriminatory").

            1. DeBose failed to introduce sufficient evidence to prove the
               causation element of a prima facie case.

            As this Court noted in Banks v. iGov Technologies, Inc., 2015 WL 12939794

    at *12 (M.D. Fla. Oct. 27, 2015), following the Supreme Court’s decision in


                                              5
    TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 6 of 20 PageID 8826




    University of Texas Southwestern Medical Center v. Nassar, 570 U.S. 338, 133

    S.Ct. 2517, 186 L. Ed. 2d 583 (2013), a plaintiff must show more than temporal

    proximity between the protected activity and his or her termination to satisfy the

    causation element of a prima facie case of retaliation. Instead, a plaintiff must

    establish that his or her protected activity was a “but-for” cause of the adverse

    action by the employer. Nassar, 133 S.Ct. at 2534.

               The “but-for” cause element “requires a closer link than mere proximate

    causation, it requires that the proscribed animus have a determinative influence

    in the employer’s adverse decision.” Sims v. MVM, Inc., 704 F.3d 1327, 1335-36

    (11th Cir. 2013). See also Smith v. City of Fort Pierce, 565 Fed. Appx. 774 (11th

    Cir. 2014) (to establish a prima facie case of retaliation, a plaintiff must offer

    evidence from which a reasonable jury might conclude that an employer’s

    retaliatory animus was the “but-for” cause of the adverse action).

               In response to USFBOT’s Rule 50 motion—and in closing argument 2 to the

    jury—DeBose argued that Wilcox and Dosal testified that DeBose’s race

    discrimination complaints were a reason for her termination. [Doc. 461, p. 7].

    DeBose’s arguments, however, were an express misrepresentation of Wilcox’s

    and Dosal’s testimony. Contrary to DeBose’s representations, both witnesses

    testified that DeBose’s complaints of discrimination had nothing to do with the

    termination decision. [Trial Transcript, Day 3: pp. 154-55, lines 16-25; 1-4; Day 4:




    2
        See Trial Transcript, Day 10: p. 7, lines 23-25; p. 16, lines 9-14.


                                                           6
    TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 7 of 20 PageID 8827




    pp. 23-24, lines 1-16; pp. 55-57, lines 8-25; 1-25; p. 192, lines 16-18; Day 6: pp.

    134-35, lines 19-25; 1-9; Day 8: p. 37, lines 15-24).

            With regard to temporal proximity, the evidence at trial was that DeBose

    filed her EEOC charge in late December of 2014 and filed her first federal action

    in January of 2015 - - - some 4-5 months before her termination. DeBose’s other

    complaints occurred even earlier. As this Court recognized in Banks, a four to five-

    month gap between plaintiff’s last protected activity and her termination “is too

    great even under pre-Nassar precedent, to give rise to an inference that [plaintiff]

    was terminated for engaging in a statutorily protected activity.” Banks, supra. At

    *12.

            Indeed, numerous other courts have similarly held that a three or four-month

    delay between the statutorily protected activity and the adverse employment action is

    too long to prove causation. See Thomas v. Cooper Lightning, Inc., 506 F.3d 1361,

    1364 (11th Cir. 2007), citing Richmond v. Oveok, Inc., 120 F.3d 205, 209 (10th Cir.

    1997) (3-month period insufficient); and Hughes v. Derwinski, 967 F.2d 1168, 1174-

    75 (7th Cir. 1992) (4-month period insufficient). See also Higdon v. Jackson, 393 F.3d

    1211, 1220-21 (11th Cir. 2004) (three-month period did not allow a reasonable

    inference of a causal relationship between the protected expression and the adverse

    action); Wascura v. City of South Miami, 257 F.3d 1238 (11th Cir. 2001) (3 1/2-month

    gap insufficient); Embry v. Callahan Eye Found. Hosp., 147 Fed. Appx. 819, 831 (11th

    Cir. 2005) (three-month gap between protected activity and adverse employment

    action was insufficient to establish an inference of retaliation).



                                                7
    TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 8 of 20 PageID 8828




            Moreover, as the Supreme Court explained in Burrage v. United States,

    571 U.S. 204, 134 S.Ct. 881, 888-89, 187 L. Ed. 2d 715 (2014), a factor is a “but-

    for” cause even if “combines with other factors to produce the result, so long as

    the other factors alone would not have done so.” Here, DeBose did not present

    any evidence proving that her protected activity was an indispensable factor,

    without which her termination would not have occurred.

            To the contrary, the jury’s mixed motion verdict on Count I - - - finding that,

    DeBose would have been terminated regardless of any racial motivation - - -

    completely negates DeBose’s ability to prove that her protected activity was a

    “but-for” cause of her termination. That finding conclusively demonstrates that

    DeBose failed to prove that “other factors alone” would not have caused her

    termination. Burrage, 134 S.Ct. at 888-89. See Smith v. City of Fort Pierce, supra

    at 779 (affirming grant of summary judgment where employee could not “establish

    that a protected activity was the but-for cause of [the employer’s] alleged unlawful

    retaliation”). 3

            Finally, it is well established that intervening acts are sufficient to sever a

    causal connection between protected activity and an adverse employment action.

    Banks, supra. At *12; see also Henderson v. FedEx Express, 442 Fed. Appx. 502,

    507 (11th Cir. 2011) (“[i]ntervening acts of misconduct can break any causal link



    3
      See also Jones v. Allstate Insurance Co., 281 F.Supp.3d 1211 (N.D. Ala. 2016) (multiple “but-for”
    employment discrimination claims may not proceed past summary judgment); Mora v. Jackson
    Memorial Foundation, Inc., 597 F.3d 1201, 1204 (11th Cir. 2010) (“[b]ecause an ADEA plaintiff must
    establish ‘but for’ causality, no ‘same decision’ affirmative defense can exist, the employer either acted
    ‘because of’ the plaintiff’s age or it did not”).


                                                        8
    TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 9 of 20 PageID 8829




    between the protected conduct and the adverse employment action”); Hankins v.

    Airtran Airways, Inc., 237 Fed. Appx. 513, 521 (11th Cir. 2007); Schoebel v.

    American Integrity Ins. Co. of Florida, 2015 WL 4231670, at *3 (M.D. Fla. July 10,

    2015).

             Here, USFBOT’s receipt of the Ellucian Report was an intervening event

    that severed any causal connection between DeBose’s protected activity and her

    termination. As demonstrated at trial, USFBOT received the consultant’s report

    from Ellucian four or five months after DeBose engaged in her last protected

    activity at USF. There is no dispute that the Ellucian Report was critical of DeBose

    and identified the Registrar’s Office as a risk to the success of USFBOT’s

    DegreeWorks initiative. [Trial Transcript, Day 3: p. 143, lines 18-20; Day 6: pp. 45,

    95, 143]. Since it cannot be said that no employer could ever base a termination

    decision upon criticisms of DeBose contained in the Ellucian Report, USFBOT’s

    receipt and review of the Report was an intervening event that severed any causal

    connection between DeBose’s protected activity and her termination. For that

    additional reason, DeBose failed to meet her burden of establishing the third

    element of a prima facie case of retaliation.

             In short, apart from the mere fact that one followed the other 4, DeBose

    failed to present sufficient evidence at trial to establish the requisite causation

    element of a prima facie case. Therefore, judgment as a matter of law should be


    4
     See McClain v. Metabolife Int’l, Inc., 401 F.3d 1233, 1243 (11th Cir. 2015) (“[t]he post hoc ergo propter
    hoc fallacy assumes causality from temporal sequence”); Bermudez v. TRC Holdings, Inc., 138 F.3d
    1176, 1179 (7th Cir. 1998) (“[p]ost hoc ergo propter hoc is not enough to support a finding of
    retaliation”).


                                                        9
    TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 10 of 20 PageID 8830




     entered for USFBOT. Alternatively, because the verdict is against the clear weight of

     the evidence, a new trial should be ordered.

             2. DeBose also failed to introduce sufficient evidence to prove pretext.

             USFBOT articulated a legitimate, nonretaliatory reason for non-renewing

     DeBose’s appointment as the USFBOT Registrar. More specifically, after an on-site

     evaluation of the Registrar’s Office, including a face-to-face interview with DeBose,

     Ellucian made an official report to USFBOT that the office led by DeBose lacked

     collaboration and a willingness to embrace change, and posed a risk to the success

     of DegreeWorks. Indeed, the jury’s finding on Count I—i.e., that USFBOT would have

     terminated DeBose notwithstanding any racial animus—conclusively demonstrates

     that USFBOT articulated a legitimate, non-retaliatory reason for DeBose’s termination.

             DeBose therefore had the burden of establishing, through significantly

     probative evidence, that USFBOT’s reason for terminating her was a pretext for

     retaliation. Crawford v. Carroll, 529 F.3d 961, 976 (11th Cir. 2008). DeBose failed to

     meet her burden.

             In denying USFBOT’s request for summary judgment on DeBose’s retaliation

     claims, this Court cited to DeBose’s averments that she was “asked into meetings with

     no agenda” and to DeBose’s claim that the Alexis Mootoo incident was part of a deal

     in which Dosal promised Mootoo more favorable pay and position. [Doc. 210, p. 20].

     This Court concluded:

             DeBose’s version of the facts, i.e. that she was the victim of a massive
             conspiracy because she filed complaints of discrimination, may not
             ultimately be accepted by a jury, but there is certainly enough
             circumstantial evidence of retaliation to afford DeBose her day in


                                                10
     TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 11 of 20 PageID 8831




             Court. Specifically, given the close temporal proximity between
             DeBose’s EEOC complaint and USFBOT’s decision to engage
             Ellucian, DeBose’s testimony that the Registrar’s Office was included
             in the scope of Ellucian’s engagement at the request of USFBOT,
             DeBose’s testimony that she was treated differently following her
             complaints of discrimination, and the timing of circumstances
             surrounding the Traynham conversation, a reasonable jury could find
             that USFBOT’s actions were retaliatory.

     [Doc. 210, pp. 20-21].

             However, at trial, DeBose presented a considerably weaker case. In fact, none

     of the evidence that enabled DeBose to evade summary judgment on her retaliation

     claim was introduced at trial.

             The undisputed trial testimony was that Provost Wilcox made the decision to

     terminate DeBose and that Paul Dosal was not involved in that decision. [Trial

     Transcript, Day 4: pp. 55-57].        There was no evidence introduced that the

     decisionmaker, Wilcox, ever asked DeBose into a meeting with no agenda.

     Furthermore, both Alexis Mootoo and Dosal testified without contradiction that the

     Mootoo incident was not part of a deal in which Dosal promised Mootoo more

     favorable pay and position, and there was no evidence presented to the contrary. [Trial

     Transcript, Day 3: p. 192, lines 7-11; Day 8: p. 109, lines 6-9].

             Moreover, the evidence at trial did not support a finding of a close temporal

     proximity between DeBose’s EEOC complaint and USFBOT’s decision to engage

     Ellucian.    To the contrary, the uncontradicted testimony of Carrie Garcia and

     Defendant’s Exhibit No. 39 proved that the request for funding the Ellucian post-

     implementation assessment was made in September or October of 2014, months

     before DeBose filed her EEOC charge in December of 2014. [Trial Transcript, Day 9:


                                                11
     TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 12 of 20 PageID 8832




     pp. 52-53, lines 16-25, 1-16]. Moreover, there simply was no credible evidence that

     USFBOT could have anticipated at that time that the Ellucian Report would contain

     the statements about DeBose that it ultimately did.

             Similarly, the trial evidence did not support an inference that the Registrar’s

     Office was included in the scope of Ellucian’s engagement at the request of USFBOT.

     To the contrary, the uncontradicted testimony of Carrie Garcia and Defendant’s Exhibit

     No. 71 demonstrated that it was the Ellucian consultant, Andrea Diamond, who

     proposed that the Registrar’s Office be included in her interview schedule. [Trial

     Transcript, Day 9: p. 55, lines 12-23].

             Turning to “the time of circumstances surrounding the Traynham conversation,”

     the uncontradicted trial testimony was that UNF Provost Traynham contacted Wilcox

     inquiring about DeBose, not vice versa. [Trial Transcript, Day 7: pp. 38-39, lines 20-

     25, 1-8].     Moreover, Wilcox testified without contradiction that he told Traynham

     nothing different than what appeared in the Ellucian Report. While the jury may have

     considered Wilcox’s statements to Traynham unkind, or even harsh, the trial evidence

     regarding that conversation does not logically support an inference that Wilcox’s

     reason for non-renewing DeBose’s employment was merely a pretext.                 See

     Blackstone v. Shook & Fletcher Insulation Co., 764 F.2d 1480, 1482 (11th Cir. 1985)

     (“an inference based on speculation and conjecture is not reasonable”); see also

     Landry v. Lincare, Inc., 579 Fed. Appx. 734, 738 (11th Cir. 2014); Burrell v. Board of

     Trustees of Ga. Military College, 970 F.2d 785, 791 n.15 (11th Cir. 1992).




                                               12
     TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 13 of 20 PageID 8833




             Nor was fact that the Ellucian Report identified two other areas of risk for

     DegreeWorks sufficient to satisfy DeBose’s burden of proving pretext. Courts require

     that “the quantity and quality of the comparators’ misconduct be nearly identical to

     prevent courts from second-guessing employers’ reasonable decisions and confusing

     apples with oranges.” Burke-Fowler v. Orange County, Fla., 447 F.3d 1319, 1323

     (11th Cir. 2006), citing Nix v. WLCY Radio/Rahall Communications, 738 F.2d 1181,

     1185 (11th Cir. 1984).

             DeBose failed to show that her circumstances were “nearly identical” to that of

     Carrie Garcia and Travis Thompson, who were responsible for the other two areas of

     Risk identified in the Ellucian Report. In the first place, less than a year earlier - - -

     and before she engaged in any protected activity - - - DeBose had been stripped of

     the responsibility for managing DegreeWorks because of complaints about her lack of

     collaboration. [Trial Transcript, Day 4: p. 11, lines 13-18]. The same was not true of

     Garcia or Thompson.

             More importantly, the nature and severity of the concerns raised about DeBose

     in the Ellucian Report were materially different than the concerns raised about Garcia

     and Thompson. In the first place, the Report directly referenced the Registrar’s

     Office’s lack of cooperation during the consultant’s interview; no such criticism was

     made regarding Carrie Garcia or Travis Thompson. [Def. Ex. No. 108]. Moreover, as

     Wilcox explained in his testimony, the other two areas of risk identified in the Report

     had nothing to do with lack of collaboration or unwillingness to embrace change, but

     were technical IT issues that could be readily addressed through cross-training or by



                                                13
     TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 14 of 20 PageID 8834




     putting controls in place to limit access. [Trial Transcript, Day 6: p. 151-54, lines 16-

     25; 1-3; Day 8: pp. 27-28, lines 7-25; 1-25].

             Rather than proving that Wilcox’s testimony that the decision to terminate

     DeBose was based on the Ellucian Report was “a lie” or “a phony reason,” DeBose

     chose instead to attack the wisdom of USFBOT’s actions and its alleged failure to

     afford her due process. In so doing, DeBose “confuse[d] disagreement about the

     wisdom of an employer’s reasons with disbelief about the existence of that reason and

     its application in the circumstances.” Combs v. Plantation Patterns, 106 F.3d 1519,

     1543 (11th Cir. 1997) (emphasis in original). While reasonable people could disagree

     about whether USFBOT should have terminated DeBose on account of the Ellucian

     Report, or whether it should have followed a different process to do so, “such potential

     disagreement does not, without more, create a basis to disbelieve an employer’s

     explanation. . . .” Id. (Emphasis in original).

             In short, DeBose has presented no evidence --- as opposed to mere

     speculation and argument --- that Wilcox’s stated reason for DeBose’s termination

     was a mere pretext for retaliation. Therefore, judgment as a matter of law should be

     entered for USFBOT. See Combs v. Plantation Patterns, supra at 1543 (reversing

     denial of motion for judgment as a matter of law because plaintiff failed to present

     sufficient evidence of pretext); Walker v. NationsBank of Florida, N.A., 53 F.3d 1548,

     1556 (11th Cir. 1995) (affirming judgment as a matter of law where plaintiff failed to

     present a jury question or pretext). Alternatively, because the verdict is against the

     clear weight of the evidence, a new trial should be ordered.



                                                14
     TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 15 of 20 PageID 8835




     C.      DeBose Should Not Have Been Allowed To Re-Open Her Case And
             Offer Previously-Undisclosed Damages Evidence

             DeBose had the burden of establishing her damages. Akouri v. Fla. Dept. of

     Transportation, 408 F.3d 1338 (11th Cir. 2005); Szeinbach v. Ohio State University,

     820 F.3d 814 (6th Cir. 2016) (a Title VII plaintiff is required to establish the appropriate

     amount of back pay with reasonable certainty. If the plaintiff fails to offer such proof,

     then an award of back pay is not warranted).

             After USFBOT presented its Rule 50(a) motion on the issue of damages, the

     Court sua sponte granted DeBose leave to reopen her case in chief to testify about

     damages. [Doc. 462]. USFBOT objected to the re-opening of DeBose’s case in chief,

     but that objection was overruled. [Trial Transcript, Day 9: p. 95]. While this Court had

     the discretion to allow DeBose to reopen her case in chief, USFBOT respectfully

     submits that, under the circumstances of this case, it constituted an abuse of

     discretion to do so.

             Where, as here, the failure to offer evidence is attributable to the negligence or

     carelessness of a party’s attorney, it is an abuse of discretion to reopen a case to

     consider the evidence. Downey v. Dentar County, Texas, 119 F.3d 381, 387 (5th Cir.

     1997); see also Wilson v. Good Humor Corp., 757 F.2d 1293, 1300 (D.C. Cir. 1985)

     (“a plaintiff’s failure to call available witnesses or produce existing documents does

     not ordinarily constitute grounds to reopen a case”); Guthright v. St. Louis Teacher’s

     Credit Union, 97 F.3d 266, 268 (8th Cir. 1996) (same).




                                                 15
     TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 16 of 20 PageID 8836




              Here, DeBose’s failure to present damages during her case in chief cannot be

     excused as mere negligence or carelessness on the part of DeBose. Instead, it was

     a direct result of DeBose directly flouting the time limitations set for the trial and

     ignoring this Court’s repeated cautions to her about the time she was using in

     presenting her case in chief. After informing the Court that she needed 20 hours to

     present her case, [Doc. 355, pp. 10-11], DeBose spent almost twice that, the better

     part of eight trial days, questioning two adverse witnesses, Wilcox and Dosal. Then,

     despite the Court repeatedly suggesting to DeBose that she would be wise to use her

     remaining trial time by taking the stand, DeBose rested her case-in-chief without

     taking the witness stand or introducing any damages evidence. [Trial Transcript, Day

     8: p. 115, lines 3-8; pp. 125-127]. Therefore, DeBose should not have been permitted

     to re-open her case-in-chief to offer damages evidence.

              Moreover, once her case in chief was reopened, DeBose was permitted to

     present damages evidence to the jury that was never previously disclosed to

     USFBOT. In her Rule 26 disclosures, 5 DeBose did not provide any computations for




     5
       Rule 26(a)(1)(A)(iii) provides, in relevant part: “[A] party must, without awaiting a discovery request,
     provide the other parties . . . a computation of each category of damages claimed by the disclosing
     party – who must also make available for inspection and copying under Rule 34 the documents or other
     evidential material, unless privileged or protected from disclosure, on which each computation is based,
     including materials bearing on the nature and extent of injuries suffered. . . .” Rule 37(c) provides, in
     relevant part, that, “[i]f a party fails to provide information . . . as required by Rule 26(a) or (e), the party
     is not allowed to use that information . . . to supply evidence on a motion, at a hearing, or at trial, unless
     the failure was substantially justified or is harmless. Rule 37(c)(1). “Substantial justification exists if
     there is “justification to a degree that could satisfy a reasonable person that parties differ as to whether
     the party was required to comply with the disclosure request.” Cinclips, LLC v. Z. Keepers, LLC, 2017
     WL 2869532 (M.D. Fla. July 5, 2017) (citing Hewitt v. Liberty Mut. Grp., Inc., 268 F.R.D. 681, 682 (M.D.
     Fla. 2010)).



                                                           16
     TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 17 of 20 PageID 8837




     backpay damages or benefits and did not serve any documents supporting such

     computations. [Doc. 354-1].

             Similarly, notwithstanding the express requirement of Local Rule 3.06(c)(7) 6,

     DeBose did not provide any statement of the amount of back pay or benefits she was

     seeking in the parties’ joint pretrial statement. In fact, DeBose’s statement of damages

     in the parties’ joint pretrial stipulation did not even make reference to lost benefits.

     [Doc. 361, p. 22]. See Mock v. Bell Helicopter Textron, Inc., 2007 WL 2774230 (M.D.

     Fla. Sept. 24, 2007) (excluding loss retirement benefits not included as a category of

     damages in the pretrial statement).

             Allowing DeBose to re-open her case and present previously–undisclosed

     damages evidence caused substantial prejudice to USFBOT.

             Notwithstanding USFBOT’s motion in limine—Docs. 332, 412—DeBose was

     permitted to testify in a narrative fashion that: (1) she had to replace her vehicle

     because of three years of driving to her subsequent employer; 7 (2) she had to pay

     $4,172 per month for COBRA coverage for a family plan and lost an estimated 1,000




     6 Local Rule 3.06(c)(7) requires any party seeking money damages to provide a statement of the
     elements of each such claim and the amount being sought with respect to each such element “within
     the pretrial statement.” Local Rule 3.06(e) further provides that “[t]he pretrial statement . . . control[s]
     the course of the trial and may not be amended except by order of the Court in the furtherance of
     justice.” See also G.I.C. Corp. v. United States, 121 F.3d 1447, 1450 (11th Cir. 1997) (“parties are
     bound by their stipulations that a pretrial stipulation frames the issues for trial”); Rockwell International
     Corp. v. United States, 549 U.S. 457, 474, 127 S.Ct. 1397, 167 L. Ed. 2d 190 (2007) (“claims issues,
     defenses, or theories of damages not included in the pretrial order are waived even if they appeared in
     the complaint”).
     7See United States v. Burke, 504 U.S. 229, 239, 112 S.Ct. 1867, 119 L. Ed. 2d (1992) (noting that the
     damages available under Title VII do not include consequential damages).



                                                         17
     TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 18 of 20 PageID 8838




     hours in accrued USF sick and vacation leave benefits; 8 (3) her benefits at Florida

     Polytechnic University had to be paid out of her salary and were not matched by her

     employer; (4) any time that Florida Polytechnic was closed, she received no pay; and

     (5) based upon her summary, her lost benefits were approximately $187,000, despite

     the fact that she claimed lost salary in the amount of $118,000. 9 [Trial Transcript,

     Day 9: pp. 103-13]. In addition, over USFBOT’s objection, DeBose was permitted to

     provide this testimony using a damages summary that she had prepared the night

     before. [Trial Transcript, Day 9: p. 110]. Importantly, DeBose’s damage summary

     was never produced to USFBOT and DeBose never provided any underlying

     documents that would serve as a basis for it.

               All of this testimony came as a complete surprise to USFBOT, not only the

     components of DeBose’s claimed benefit losses, but also the damages figures and

     the basis for damages figures. Moreover, DeBose’s testimony about her total lost

     benefits included components that either were not legally permissible or were the

     subject of the Court’s prior rulings. Despite that fact, those components and amounts

     found their way into the verdict.

               An award of back pay is designed to make a plaintiff whole, not to give the

     plaintiff a windfall or to punish the employer. Joseph v. Publix Markets, Inc., 151 Fed.

     Appx. 760, 769-70 (11th Cir. 2001) (citing Franks v. Bowman Trans. Co., 424 U.S.

     747, 763-66 (1976). Moreover, “[t]he concept of trial by ambush has long ago fallen

     8
         DeBose’s breach of contract claim seeking these damages was dismissed by the Court.

     9Normally, total benefits account for 30% of salary. U.S. Department of Labor, December 2008,
     Employer Costs for Employee Compensation.


                                                      18
     TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 19 of 20 PageID 8839




     into desuetude in both state and federal courts.”          Bostick v. State Farm Mutual

     Automobile Insurance Co., 2017 WL 4518665, at *1 (M.D. Fla. Oct. 10, 2017) (internal

     citation omitted).

             Under Rule 59, a court is required to grant a new trial if the verdict, if sustained,

     will result in a miscarriage of justice.      George v. GTE Directories, supra.         The

     circumstances of DeBose’s damages evidence was prejudicial to USFBOT and

     inconsistent with fairness and due process. Therefore, a new trial should be granted

     on DeBose’s entitlement to back pay and benefits.

                                           CONCLUSION

             For the foregoing reasons, judgment as a matter of law should be entered for

     USFBOT.       Alternatively, because the verdict is against the clear weight of the

     evidence, a new trial should be ordered.

                                                    Respectfully submitted,

                                                    /s/ Richard C. McCrea, Jr.
                                                    Richard C. McCrea, Jr.
                                                    Florida Bar No. 351539
                                                    Email: mccrear@gtlaw.com
                                                    Cayla McCrea Page
                                                    Florida Bar No. 1003487
                                                    Email: pagec@gtlaw.com
                                                    GREENBERG TRAURIG, P.A.
                                                    101 E. Kennedy Boulevard, Suite 1900
                                                    Tampa, FL 33602
                                                    Telephone: (813) 318-5700
                                                    Facsimile: (813) 318-5900
                                                    Attorneys for Defendant
                                                    University of South Florida Board of
                                                    Trustees




                                                  19
     TPA 512468392v2
Case 8:15-cv-02787-EAK-AEP Document 504 Filed 10/29/18 Page 20 of 20 PageID 8840




                 CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

             Pursuant to Local Rule 3.01(g), the undersigned attorney hereby certifies

     that he attempted to confer with plaintiff to conciliate the instant motion, but such

     attempt was unsuccessful.

                                       CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on October 29, 2018, I electronically filed the

     foregoing with the Clerk of the Court by using the CM/ECF system, which will send a

     notice of electronic filing to:

                                         Angela DeBose, Pro Se
                                          1107 W. Kirby Street
                                           Tampa, FL 33604

                                    Jeffrey B. Jones, Esquire
                                    Kimberly J. Doud, Esquire
                                      Nancy A. Byer, Esquire
                                      Littler Mendelson, P.C.
                              111 North Magnolia Avenue, Suite 1250
                                        Orlando, FL 32801


                                                       /s/ Richard C. McCrea, Jr.
                                                                     Attorney




                                                  20
     TPA 512468392v2
